Title: The Funeral, [14 July 1804]
From: New-York Evening Post
To: 



[New York, July 14, 1804]

On Saturday last the remains of Alexander Hamilton were committed to the grave with every possible testimony of respect and sorrow. That distant readers may form some idea of what passed on this mournful occasion, we shall here present them with a regular and correct account of the whole scene.
The Military, under the command of Lieutenant Col. Morton, were drawn up in front of Mr. Church’s house, in Robinson-street, where the body had been deposited. On the appearance of the corpse it was received by the whole line with presented arms, and saluted by the officers, with melancholy music by a large and elegant Band.
The military then preceeded the bier, in open column and inverted order, the left in front, with arms reversed, the band playing a dead march. At 12 o’clock the procession moved in the following order, through Beekman, Pearl, and whitehall-streets, and up Broadway to the Church:
The Artillery.
The 6th Regiment of Militia.
Flank Companies.
Cincinnati Society.
A numerous train of Clergy of all denominations.
  

The General’s horse appropriately dressed.
His Children and Relatives.
Physicians.
Gouverneur Morris, the funeral orator, in his carriage.
The Gentlemen of the Bar, all in deep mourning.
The Lieutenant-Governor of the State, in his carriage.
Corporation of the city of New-York.
Resident Agents of Foreign Powers.
Officers of our Army and Navy.
Military and Naval Officers of Foreign Powers.
Militia Officers of the State.
The various officers of the respective Banks.
Chamber of Commerce and Merchants.
Wardens of the Port, and masters of vessels in the harbor.
The President, Professors, and Students of Columbia College, in mourning gowns.
St. Andrew’s Society, mostly in mourning.
Tammany Society.
Mechanic Society.
Marine Society.
Citizens in General.
The Pall was supported by General Matthew Clarkson Oliver Wolcott, Esquire, Richard Harison, Esquire, Josiah Ogden Hoffman, Esquire, Richard Varick, Esquire, William Bayard, Esquire, and His Hon. Judge Lawrence.
On the top of the coffin was the General’s hat and sword; his boots and spurs reversed across the horse. His grey horse, dressed in mourning, was led by two black servants dressed in white, and white turbans trimmed with black.
The streets were lined with people; doors and windows were filled, principally with weeping females, and even the house tops were covered with spectators, who came from all parts to behold the melancholy procession.

When the advanced platoon of the military reached the church, the whole column wheeled backward by sections from the flanks of platoons, forming a lane, bringing their muskets to a reversed order, and resting the cheek on the butt of the piece in the customary attitude of grief. Through the avenue thus formed, the corpse, preceded by the clergy of different denominations, the Society of Cincinnati, and followed by the relations of the deceased, and different public bodies, advanced to the church, the band, with drums muffled, playing all the time a pensive, solemn air.
Funeral Oration.
On the stage erected in the portico of Trinity Church, Mr. Gouverneur Morris, having four of General Hamilton’s sons, the eldest about sixteen and the youngest about six years of age, with him, rose and delivered to the immense concourse in front an extemporary Oration, which, being pronounced slowly and impressively, was easily committed to memory, and being very soon afterwards placed on paper, is presumed to be correct even to the language. Being shown to several gentlemen who heard it, they all agree that it comes near enough to what was actually delivered to be presented as that oration at length.
Fellow Citizens,
If on this sad, this solemn occasion, I should endeavour to move your commiseration, it would be doing injustice to that sensibility which has been so generally and so justly manifested. Far from attempting to excite your emotions, I must try to repress my own, and yet I fear that instead of the language of a public speaker, you will hear only the lamentations of a bewailing friend. But I will struggle with my bursting heart, to pourtray that Heroic Spirit, which has flown to the mansions of bliss.
Students of Columbia—he was in the ardent pursuit of knowledge in your academic shades, when the first sound of the American war called him to the field. A young and unprotected volunteer, such was his zeal, and so brilliant his service, that we heard his name before we knew his person. It seemed as if God had called him suddenly into existence, that he might assist to save a world!
The penetrating eye of Washington soon perceived the manly spirit which animated his youthful bosom. By that excellent judge of men he was selected as an Aid, and thus he became early acquainted with, and was a principle actor in the most important scenes of our Revolution.
At the seige of York, he pertinaciously insisted—and he obtained the command of a Forlorn Hope. He stormed the redoubt; but let it be recorded, that not one single man of the enemy perished. His gallant troops emulating the heroism of their chief, checked the uplifted arm, and spared a foe no longer resisting. Here closed his military career.
Shortly after the war, your favour—no, your discernment called him to public office. You sent him to the convention at Philadelphia: he there assisted in forming that constitution which is now the bond of our union, the shield of our defence and the source of our prosperity. In signing that compact he exprest his apprehension that it did not contain sufficient means of strength for its own preservation; and that in consequence we should share the fate of many other republics and pass through Anarchy to Despotism. We hoped better things. We confided in the good sense of the American people: and above all we trusted in the protecting Providence of the Almighty. On this important subject he never concealed his opinion. He disdained concealment. Knowing the purity of his heart, he bore it as it were in his hand, exposing to every passenger its inmost recesses. This generous indiscretion subjected him to censure from misrepresentation. His speculative opinions were treated as deliberate designs; and yet you all know how strenuous, how unremitting were his efforts to establish and to preserve the constitution. If, then, his opinion was wrong, pardon, oh! pardon that single error, in a life devoted to your service.
At the time when our government was organised, we were without funds, though not without resources. To call them into action, and establish order in the finances, Washington sought for splendid talents, for extensive information, and, above all, he sought for sterling, incorruptible integrity—All these he found in Hamilton. The system then adopted has been the subject of much animadversion. If it be not without a fault, let it be remembered that nothing human is perfect. Recollect the circumstances of the moment—recollect the conflict of opinion—and above all, remember that the minister of a republic must bend to the will of the people. The administration which Washington formed, was one of the most efficient, one of the best that any country was ever blest with. And the result was a rapid advance in power and prosperity, of which there is no example in any other age or nation. The part which Hamilton bore is universally known.
His unsuspecting confidence in professions which he believed to be sincere, led him to trust too much to the undeserving. This exposed him to misrepresentation. He felt himself obliged to resign. The care of a rising family, and the narrowness of his fortune, made it a duty to return to his profession for their support. But though he was compelled to abandon public life, never, no, never for a moment did he abandon the public service. He never lost sight of your interests. I declare to you, before that God in whose presence we are now so especially assembled, that in his most private and confidential conversations, the single objects of discussion and consideration were your freedom and happiness.
You well remember the state of things which again called forth Washington from his retreat to lead your armies. You know that he asked for Hamilton to be his Second in command. That venerable sage well knew the dangerous incidents of a military profession, and he felt the hand of time pinching life at its source. It was probable that he would soon be removed from the scene, and that his Second would succeed to the command. He knew, by experience, the importance of that place—and he thought the sword of America might safely be confided to the hand which now lies cold in that coffin. Oh! my fellow citizens, remember this solemn testimonial, that he was not ambitious. Yet, he was charged with ambition: and wounded by the imputation, when he laid down his command, he declared in the proud independence of his soul, that he never would accept of any office, unless in a foreign war he should be called on to expose his life in defence of his country This determination was immoveable. It was his fault that his opinions and his resolutions could not be changed. Knowing his own firm purpose, he was indignant at the charge that he sought for place or power. He was ambitious only of glory, but he was deeply solicitous for you. For himself he feared nothing, but he feared that bad men might by false professions, acquire your confidence and abuse it to your ruin.
Brethren of the Cincinnati—There lies our chief! Let him still be our model. Like him, after a long and faithful public service, let us cheerfully perform the social duties of private life. Oh! he was mild and gentle. In him there was no offence; no guile. His generous hand and heart were open to all.
Gentlemen of the Bar—You have lost your brightest ornament. Cherish and imitate his example. While, like him, with justifiable, with laudable zeal, you pursue the interests of your clients, remember, like him, the eternal principles of justice.
Fellow Citizens—You have long witnessed his professional conduct, and felt his unrivalled eloquence. You know how well he performed the duties of a Citizen—you know that he never courted your favour by adulation, or the sacrifice of his own judgment. You have seen him contending against you, and saving your dearest interests, as it were, in spite of yourselves. And you now feel and enjoy the benefits resulting from the firm energy of his conduct. Bear this testimony to the memory of my departed friend. I Charge You to Protect his Fame—It is all he has left—all that these poor orphan children will inherit from their father. But, my countrymen, that Fame may be a rich treasure to you also. Let it be the test by which to examine those who solicit your favour. Disregarding professions, view their conduct and on a doubtful occasion, ask, Would Hamilton have done this thing?
You all know how he perished. On this last scene, I cannot, I must not dwell. It might excite emotions too strong for your better judgment. Suffer not your indignation to lead to any act which might again offend the insulted majesty of the law. On his part, as from his lips, though with my voice—for his voice you will hear no more—let me entreat you to respect yourself.
And now, ye ministers of the everlasting God, perform your holy office and commit these ashes of our departed brother to the bosom of the Grave!
The oration being finished the corpse was carried to the grave, where the usual funeral service was performed by the Reverend Bishop Moore. The troops who had entered the church yard, formed Photograph by William Prince you hastily read to me, contained things that rendered it desirable for me to recur to my own Notes. As I presume no publication will take place in the morning papers I will have the honor of seeing you again On my return to the City which will be about 9 o clock in the morning.

W. P Van Ness
N. Pendleton Esqr July 14, 1804

